OFFICE OF THE ATTORNEY GENERAL        OF TEXAS
                       AUSTIN




Honorable Homer Garriaoti,
                         Jr., Director
Departmentof Public Safety
Camp Mabry
Austin, Texas
Dear sir:              Oplnlon No. o-4135




                                         of October 16, 1941,




                                  ch vould include
                                  out a preacrlp-




                           Said artlale is the Uniform Maraotlo


         Section 1, subdivision (12)x "Opium' ln-
    cludee morphine, codeine, and heroin, and any
    compound,manufaature,salt, derivative,nlx-
    ture, or preparationof opium, but does 2ot
    include apomorphlneOP any of its aalte.       _
~~~erabla   It-mer   Osrrl~em.   Jr.,   Page ?

            Saotlon    1, laubdirla2~     (14):   “Iazwotlo
       drugs' me898 coaa leaver. opium, pyote. meaoal
       bean, and cannabis,and e~a8-y mabatmoo neither
       ohemloallypop phyaloally diatlngulahablefrom
       them."
            Seotion 21 "It shell be unlavful       for eny
       gw;.w;tltomanufacture,      poaaeaa, have under hLa
                sell,   preaoribe,     administer,dispense,
       or comph      any narootlo drug."
             teotlon 2Ai  "It shall not be unlavful to
       abanufactun,poa8ea8,   ham, oontrol, sell, pre-
       aorlbe, admfniater,dlapenae, QP oompound any
       narootlo drug vhere eFe ia authorized under
       the terms  of thla Act.'
            Seation 6, oubdlvlaion (l)t "An apMmary,
       in good faith, asy sell and dlaponao   aamotlo
       drugs to any pocaon upon 1. trltten  proaor~ption
       of a phyaloian,dentlat, OE vetorinerlan,dnted
       and aQned  by thm pe~mon &woaox!lblq on the
       second day afCer the afma la iorued and bearing
       the full naae and addmae OS the patient for vbom,
       OP of the twner of the animal for vhfeh, the drug
       la dlapenaed.azdthe full~me. addreae, arid
       mglatm nwabor under the tedorul lavootlo Lava
       of the peraon preaoriblng, Sf he is mqtired by
       thoae lava to be 80 mglatemd.     If the preaerlp-
       titinbo for aA allimal,it she411a-to th alpooloa
       of en-1 for vhlah the drug la pmaacibod.       The
       peraon filling the pre6arIptlon  ahall vrlte the
       date of filling and hia ova algnature on the fao)
       of the preaarlptlon. Wm pmacslptlon      ehell be
       retalned   on file by the proprietor of the he~meoJ
       in vhlah it la filled for a period of tve P'?)
       yearn, ao aa to be readll~ aooeaaible for inspeo-
       tion by any pub110 offloer or employee engaged
       in   the anforoementof thla Aot.  The preuaription
       shall not be refilled.'
             section 91 1'sa +, Provided, hovever, eny
       one can puroheae one (1) ounce of paregoric ior
       medioal  purpoeee without a preaorlptlon. As
       emended Acts 1941, 47th Leg., S.B. g-0, 8 ?."
           There are other aelea of nerootioa authoritedb;rthe
Aot, not necessary  to be pointed out here (for inatinoe,author-
laed se.108 by Ucenaed VhOleWleTe).
            Section 1 of snld Senate Bill lo. 70, cited above,
    Bonorable Ecmer Ckrrlson, Jr., Page 3


    vhi& beaeme effective Oatober 2, 1941, eme@s Seotlon 8 of
    Artiole ??5b to read es follovsr
             *Sec. 8. Except as othdruiae  l.nthis
        Act speclflcallyprovided, this dot shall
        not apply to the folloving oaae8r
                “Administerin&   dispensing, or sellfng
         at retail of any medicinal prepamtton that
         oontalns in one (1) fluid ounoe, or if a
         aolld   or semi-solidprepamtlon,    in one (1)
         avoirdupois    ounce, not more thea one (1)
         grain of codeine or of any of lta ealta.
               'The exemtion authortiedby this Seo-
         tlon shell be subjeet to the follovi~ con-
         ditional (1) That the medloI.nnl  preperat10n
         admlnlatered,dlapeneed, or sold, shall ton-
         taln in lddltla ton the niwootio drug in it,
         mom drug or drags waferrIng upen it sudlol-
         nal qualities other tMa these    oaaeaaod    by
         the naruotla drug alone; and (2P that suuh
         prep8ratlon ah811 be m3mlnlatersd,dispensed,
         end sold in good faith as a mddlclne, end
         not  for the purpose of evading tha p~ovlelans
         of this Aot.
              'Iiothlngin this aeotian ahell be con-
         strued to llmlt the kind awl quantity of any
         narcotic drug that my be presorlbed,awnis-
         temd, diapeaeed, or sold. to cay poraon 0s
         for the uuo of .mq person or Bnimal, when it
         la prescribed,Umlnlatemd,    dlrpnaed, or
         sold, In c~ll6uioo Vith the gasmrel prorielona
         of this Act.
              Section l-a of said Sen@e Bill lo. 70 fa es follovar
              "Section l-e. On and aftet September1,
         1943, Seation 1 of Senate Bill Rg..yD, Regular
         Seaston, 4X-h Legislature, is repialed, and In
         lieu thereof thle Beotlon l-a ahall prevail and
         be in lieu thereof. And on end after September 1,
         1943, Section 8 of Hour Bill IIQ.*@O, Regular




E
%onoreble   Haamr (iarrison,Jr., Peg% k


     Seseion,  45th Legislature, Aota of 1937,
     Chapter 169, es umnd6d by Senate BLll Ho.
     70, Regular 8ee810B* 47th Ileg:aleture, be
     end the aalssla hereby Swther emended so
     as to read au follows on an8 after September
     1, 1943
          n'sootSon8. (PrepaxationeExempted).
     Exospt a8 otherwise iiathis Act epeo:Sloell~
     prunided, thio Act shell not apply to the
     following caeee:
            "'(I) Preacrlblng,adainiatsrLng~g~~~l
     penalng, or aelllng at rwt8il OS
     9rwareflon    that aatafna in on8 "3 (1 fluid
     ounub, or lr a aolld or semi-aolidpmparatlon,
     fno~~(l) avoirdupois oumb, (a) not more then
                 alna OS opium, (b) not more than one-
     quartor rl/4) of a grain of marp~         0 of any
     or Its salts,   (c) not more than OBa (1f @en
     OS codeine or OS       of Its salts,   (d) not more
     t&n one-eighth (1  3 ,) SS o gn?P of heroin or
     of any of :ta salts, (0) not mom than one-half
     (l/2) of a gnin of srtrsot of wumabla nor
     more th60 one-half (l/a) of a grain of any more
     pot8nt   derivative or ppwuratlon of uennabfa,
     (S) end not more than one (1 of t&
     md      aboW* in almaea (a), b), (a),

           "'(2) Preamiblxq, adxtiniatoring,  dia-
    pensing, or sollAng at retail of linlmentr,
    olntmenta,end other preparations,that an
    auaoeptlbleof external uai only and that con-
    tain narcotla druga in such combfnationa   as
    prevent their being readily urtrauted from
    such 11ni.mant8,  olntmanta. o* preparationa,
    emopt thnt this hot ah&l1 apply to all llnl-
    manta, olntm~nta, and other preparations,that
    oontain   cocn leaves in say quantity or eombina-
    tion.
          "'The exemptions authorizedby this Section
     ah811 be subjeot to the folloVfB&$ cotrditioxU!*
            " 1(a) %a pero~n ahall prosorlbe,           adm&&er,
    aapensg,     or   a.11   under   the   .xsPptlons   of thf*
Bonerabletlomerffsrrison,
                        Jr., Page 5


    aeation. to any one person, or for the
    use of any me person or anim31, OpJ pm-
    paretlctnOP prrparatloaa    Includedwithin
    this Section, vhen he knowr, or aa~~b#
    reasonabledlllgenoe aaoert@In, thbt auoh
    preaorlblng,8&8in16tml.ng,     dlapenalng,oc
    selling vi11 provide the person to vhor or
    for whose uao, or the owner of tha anIrp1
    for the use of vhlah auoh preparation     +a
    pruorlbed, sdmlaiatend, dir ensed, or
    aold, vithfn a.ay Sortpelght    ‘i118 aonaeau-
    tlto hours, vith ROM than four 4) raino
    0r epiw, or more than oae-halt 1l/27 grrin
    of wrphine  or OS any OS lta salts,     or lora
    than  two (9) grains  of cedel.na or OS a
    Its a8lta.   oc mm0 than onequarter     (1 32 ) OS
    of a grain of haroln or of any of it a salts,
    or mare than ona (I) grain of utrrot       OS
    manabla OF ofm (1) grain of 8ny wro petont
    derivative   of or pnpentbn      OS eumabfa,     or
    will protide rush permn or the owner of luah
     enlwl, wlthSn fort]r-.I@ (58) oonaeootiro
    'hours,vlth more than one preparationexempt-
     ed by thla Seotioarfrom the operation of thla
    Ad.
          "l(b) '12uYdll~IMl preparation,or the
    1Inlmant, olnlmnt,   OC other prqarationaua-
    ueptlblo OS utomal UL(I only, pnaorlbod,
    adminiatmsd,   dIapenard, or meld, ahall oon-
    tain, in addition to the neraotlc drug ln It,
    sow drug or drugs oanfrrriogupon It medicinal
    qualitlea other than  those poaaeaaod by the
    naraotlo e&q alcmu. such pnpwatioa      &all
    be prescribed,edmlnIat~nd, dlapanaed, aad
    sold In good faith as a medIoIne, and wt for
    the purpose of evading tha prorlaiana of this
    Act.

          "'llothin$  in this Scretlom ahall be eon-
    atrued to lirit the kind and qcmntlty     of am
    narcotic drmg that may be pnaarlbed, adrinlater-
    ed, dlapenaed,or mold, ,tbany porann or ior tha
    use of any pimaon or aaIm1, vhen It Is preao~lb-
    ed, adminlatered,    dIapwaeQ, or sold, in ma-
    pll'anoevith the gver8l pmrlalana      of this Aat."
R%ws%bl% Boner Qarilaon, Peg% 6


          Prom e studs OS th% quoted aeotlona of the statute,
It vi11 be aeon thet Ssatlon 2 of the Act Is the princlpel
pp&SbItiBg aeotion th%r%oS, and Sootion 8, both as It reeds
nov end as It will r%ed after September 1, 1943, IS ea oxenpt-
ing, rather then e prohibiting,provlalcm, %xo%pt as to aub-
~lviaIon (a) thereof, vhloh vi11 nterel~pleae a further liml-
tation on the exc%ptlon thereln provld%d.
         Sootlon 2 plrohlbitath% aele of eny nerootic drug.
It th%r%Sor% beeoma neaeaaery for us to determln%whether
peregorio Is e nerootlc drmg within the deflnitlonaof the Act.
          The Aa%rIcane Enoyolopedied%Slma It es follows;
"Par%gorIo(Week --- SOOthInd en OHat%, the ce#qphoreted
tinoture OS oplula. It Is composed of opium, benzoio eold, oam-
phor, all OS culls%,honey end dilute alcohol. Ev%rj fluid oum%
eontalna two grelna each of the opium, eeld end oemphor e&l tvo
minima of oil of enlsa." St%dmen's "PraatleelHedloel ni%tion%l?g"
(11th Ed., 1930) gIv%a this formula for pemgorIo: “Tiwtura
0~11 %emphoretet o lua 4, b%neoIo aold 4, -or      4, oil OS
anIs% 4, gljo%rIno P0, diluted aloohol to meke 1003.
United Stetea Phermecopo%Ia(11th RerI%:on, Jun% 1, 193zp+
acribes the follovIng Sorntle for pangorlor
          "Capphor8tsdTIn%turs of Opium yiolda,
     m    eeoh 100 c a, not leas then 0.035 gnu
     ti  not wm then 0.045 gram of auhydrous
     aaorphino.
          "TlnalP% OS 0p:lim
           Oil or AnIae
           Benzolc Acid
           Cemphor
                      TO raSk8

We era InSorwd by th% State Heelth.D%partm%ntthet thIa formula
contains not aoc% then two grains of opium to the Sluuidounae,
end that the other drugs in paregopia oonier upon It wdloinel
qualities othsr then those poa%%aaed by the opium elona.
             It la therefore our opinion that the eels of not more
then one ounce of persgoritiSor laedloalpurposea vithout a pr%-
ecriptionla peraitted by Seation 9 of Artlole 725b, V%rnonfa
p0rid cod%, es mnd%d, but that the sale or wn        than one ounoe
of paregoric    does not at th% pnaent tlm   okii?ithIn the ox-
emption of &&ion 8 OS Article 725b, Vsrnon'a P%dsl Code, =d
that lta ael% Is prohlblt%dby S%otion 2 OS eaid htIol%, but
~onoreble Bomer Barrlson, Page 7


that it ~KLJlawfully bo sold by a drugglat on preaorlptionIn
4cmplianosvlth the provisions of Seotlon 6 of 4ald Article.
ft 14 our fuythst opinion that par4gorla la within the 4xemp-
tlons of Station l-a, 9enato Bill Ilo.70, 47th LogieJature,
Regular Ses4lon, amondlng Section 8 of said Article 725b, 4%
f4otlve s4pt4mber 1, 1943.
          We oall to your attention,howovor, the fact that a
ledloin lab414d "parogorlo"urf, by roaaon of maporation or
ror other roa4on, oontain mor4 than tireg~ln4 of opium in om
fluid ounc4, and thus bo vlthout the oxoaptlon provldod in Sec-
tion l-a of Senate Bill lo. 70. In the rlnal analy4i8, whothor
It la sold in good faith a4 a madlolm, etc., and vhethor It
aontalm moot)than two grains of opium per fluid ounc4, mast
bs dotormlnod aa a Bsttsr of fact In each ln4t4me.